Citation Nr: 9933610
Decision Date: 10/07/99	Archive Date: 12/06/99

DOCKET NO. 96-12 087               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

Entitlement to an apportionment of the veteran's improved
disability pension benefits for the period preceding October 1,
1998, for his then estranged spouse.

REPRESENTATION

Veteran represented by: AMVETS 

REMAND 

The veteran had active service from August 1954 to March 1958. 

This appeal originally arose from an October 1995 special
apportionment decision denying the claim of the appellant, the
veteran's then estranged spouse, an apportionment of the veteran's
improved disability pension benefits.

The Board of Veterans' Appeals (Board), in remanding the
appellant's claim in October 1997, requested that a complete record
of the monthly income and expenses should be obtained from both the
appellant and the veteran, the appellee. The record shows that
letters requesting this information were sent to the parties in
September 1998 and that early the following month the appellant and
the veteran were divorced.

While information pertaining to the veteran's income and expenses
was received in October 1998, no response was received from the
appellant. After a supplemental statement of the case was issued,
the appellant indicated in a letter to the Department of Veterans
Affairs (VA) Regional Office (RO) that her lawyer had told her that
she could no longer appeal for an apportionment of the veteran's
benefits. She stated that if the RO knew anything different to let
her know. In response, the RO sent her a letter asking if she was
withdrawing her appeal.

While the appellant was no longer eligible to receive an
apportionment of the veteran's VA pension benefits as of the first
day of the month in which her divorce from the veteran became
effective, she was nevertheless eligible, as his estranged spouse,
to receive an apportionment previous to this date. Accordingly,
information pertaining to the appellant's income and expenses for
the period previous to October 1, 1998, is relevant in determining
the appellant's entitlement to an apportionment of the veteran's
improved disability pension benefits.

After considering the current record, the Board has concluded that
the appellant's case should be REMANDED to the originating agency
for the following actions:

- 2 - 

1. The RO should contact the appellant in order to obtain a
complete record of her monthly income and expenses for the period
from the date of the appellant's claim in June 1995 through October
1, 1998.

2. After completion of the above, the originating agency should
review the claim and prepare a formal decision. Thereafter, a
supplemental statement of the case that sets forth the evidence
received since the February 1999 supplemental statement of the case
should be provided to both the appellant and the veteran and his
representative.

After allowing the interested parties the appropriate period of
time in which to respond to the supplemental statement of the case,
the case should be returned to the Board for further appellate
consideration, if otherwise in order. The purpose of the REMAND is
to secure clarifying information and ensure due process. No action
is required on the part of the appellant or the veteran until they
receive further notice.

The appellant and the appellee have the right to submit additional
evidence and argument on the matter or matters the Board has
remanded to the regional office. Kutscherousky v. West, 12 Vet.
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

- 3 -

remanded by the Board and the Court See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

HILARY L. GOODMAN 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).



